Citation Nr: 1416649	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.  He died in May 2009.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decisions of the RO.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

On a VA Form 9, Appeal to the Board, received in March 2012, the appellant requested a Board hearing to be held at the RO.

While the appellant was scheduled for a Board hearing in June 2013, she submitted a letter in May 2013 indicating that she was unable to attend this hearing because she was out of town and requesting rescheduling of the hearing.  A motion to reschedule was granted in June 2013.  

As the appellant has the right to a hearing, and such hearing must be scheduled by the RO, the claim must be remanded. See 38 U.S.C.A. § 7107(b)  (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the appellant scheduled for a hearing with the Board to be held before a Veterans Law Judge, at the earliest available opportunity. The appellant and her representative should be notified of the scheduled hearing in a timely fashion.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


